UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended June 30, 2011. or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Periodfrom to. Commission File Number: 001-14785 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 52-1868008 (State of incorporation) (I.R.S. Employer Identification No.) 1332 Londontown Blvd., Suite 200, Sykesville, MD 21784 (Address of principal executive office and zip code) Registrant's telephone number, including area code:(410) 970-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12(b)-2 of the Exchange Act).Yes[]No [X] There were 18,959,652 shares of common stock, with a par value of $.01 per share outstanding as of August 5, 2011. 1 GSE SYSTEMS, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements: Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and June 30, 2010 4 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2011 and June 30, 2010 5 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2011 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and June 30, 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Removed and Reserved 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Unaudited June 30, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Contract receivables, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements Accumulated depreciation ) ) Equipment and leasehold improvements, net Software development costs, net Goodwill Intangible assets, net Long-term restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation and payroll taxes Billings in excess of revenue earned Accrued warranty Other current liabilities Total current liabilities Other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock $.01 par value, 2,000,000 shares authorized, shares issued and outstanding none in 2011 and 2010 - - Common stock $.01 par value, 30,000,000 shares authorized, shares issued 19,239,681 in 2011 and 19,171,855 in 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock at cost, 150,881 shares in 2011, 0 in 2010 ) - Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three Months ended Six months ended June 30, June 30, Contract revenue $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Depreciation Amortization of definited-lived intangible assets 25 25 Total operating expenses Operating income (loss) ) Interest income, net 29 21 62 19 Gain (loss) on derivative instruments, net ) ) ) Other income (expense), net ) 19 39 38 Income (loss) before income taxes ) Provision (benefit) for income taxes 85 47 ) ) Net income (loss) $ ) $ $ $ Basic income (loss) per common share $ ) $ $ $ Diluted income (loss) per common share $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (Unaudited) Three Months ended Six months ended June 30, June 30, Net income (loss) $ ) $ $ $ Foreign currency translation adjustment ) ) ) Comprehensive income (loss) $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands) (Unaudited) Accumulated Common Additional Other Treasury Stock Paid-in Accumulated Comprehensive Stock Shares Amount Capital Deficit Loss Shares Amount Total Balance, December 31, 2010 $ $ $ ) $ ) - $
